 

case 19-060 200-01 9ROOAGO, Page 1 of 1 SOSID: 0036962

Date Filed: 7/17/2006 4:09:00 PM
Elaine F. Marshall
North Carolina Secretary of State
C200619800430

 

State of New York

 

 

SS:
Department of State ;

I hereby certify, that Certificate of Merger, CITIFINANCIAL MORTGAGE
COMPANY, INC., with and into CITIMORTGAGE, INC., was filed with this office
06/29/2006. The effective date of the merger was 07/01/2006.

A Certificate of Amendment BT INTERNATIONAL TRADING CORPORATION, changing

CITIMORTGAGE, INC., was filed 05/04/2005.

a of

WITNESS my band and the official seal

of the Department of State at the City of
Albany, this 30th day of June two

thousand and six.

VS

Special Deputy Secretary of State
20060703032) 08

 
